DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-7, 11-20, 22-25, 27, and 28 are currently pending.
Claims 8-10, 21, 26, and 29 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-20, 22-25, 27, and 28 are moot because applicant's amendment(s) to the claims necessitated a new and alternative interpretation of the art that was previously applied.
Official Notice was taking in the last Office action.  The Official Notice indicated that that it is old and well known to have a pipe section with a bell on one end and a spigot on the other end, that it is old and well known to have seal groove(s) (and its seal(s) in spigots provide a location for the purpose of providing a location for a seal to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-20, 22-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 3532367)in view of Applicant’s Admitted Prior Art (hereinafter, AAPA).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).




    PNG
    media_image1.png
    917
    609
    media_image1.png
    Greyscale


a spigot (see the male member),
a bell on an opposite axial end (receiving the spigot), 
an outer retainer groove in an outer surface of the spigot (at approximately 19), and 
an inner retainer groove (at approximately 13) in an inner surface of the bell,
wherein the inner retainer groove includes a shallow groove portion (portion being defined as part of a whole; and accordingly, the inner retainer groove includes a shallow groove portion which is disposed axially further from the opposite axial end) disposed axially further from the opposite axial end and includes a deep groove portion (again, portion being defined as part of a whole; and accordingly, the inner retainer groove includes a deep groove portion disposed between the shallow groove and the opposite axial end) disposed between the shallow groove and the opposite axial end; and 
a retainer (17 which 16 is cantilevered therefrom) comprising a ring and configured to be mounted in the inner retainer groove, the retainer having a base at one axial end seated in the deep groove portion and having a single annular finger (16) cantilevered from the base and positioned in the shallow groove portion (the retainer has a base at one axial end which is made to or is capable of being seated in the deep groove portion and has a single annular finger which is made to or is capable of being cantilevered from the base and positioned in the shallow groove portion; where portion was defined as part of a whole) and circumscribing an entirety of the split ring, the 
The recitation “split” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Roos fails to disclose a spigot (see the male member) on one axial end.
However, AAPA teaches a spigot on one axial end, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a spigot on one axial end, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.
 Roos fails to disclose a split ring having a circumferential discontinuity.
A split ring having a circumferential discontinuity increases the ease of installation and disassembly of the ring on its mating part.
The examiner is taking Official notice that it is old and well know that a ring can be split having a circumferential discontinuity, for providing a means to increase the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a split ring having a circumferential discontinuity, for the purpose of providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which would have yielded the same predictable result of allowing a ring member to be secured to its mating member(s).
Re Clm 2: Roos suggests (see Figs. 3 and 4 and the Fig. above) the single annular finger extends diagonally relative to the axis.  
Re Clm 3: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the retainer comprises a base having a rectangular shape in radial section relative to the axis, and the single annular finger extends from the base.  
Re Clm 4: Roos suggests (see Figs. 3 and 4 and the Fig. above) a gasket groove (the groove which contains 24) configured to retain a gasket.  
Re Clm 5: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the single annular finger terminates in a flat shoulder that does not have an annular groove in a trailing edge tip thereof.
Re Clm 6: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the single annular finger has a trailing portion with an inner radial edge, relative to the axis.
Roos fails to disclose a trailing portion that is tapered radially inward.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos to have had a trailing portion that is tapered radially inward, for the purpose of enhancing the functionality of mating members by enhancing the locking or unlocking of mating members or enhancing the strength or flexibility of a member depending on the thickness of the tapering portion.
Re Clm 7: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the outer retainer groove on the spigot has a tapered surface, a shoulder that extends to the outer surface, a corner located between the tapered surface and the shoulder.
Roos fails to disclose the corner is radiused or chamfered.  
Radiused or chamfered corners better distribute loads in comparison to sharp corners, radiused or chamfered corners reduce manufacturing time(s), or enhancing the strength or flexibility of a member depending on the thickness of the radiused or chamfered structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos to have had the corner is radiused or chamfered, for the purpose of better distributing loads, reducing manufacturing time(s), or enhancing the strength or 
Re Clm 11: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the spigot further comprises a spigot axial end and an elastomeric seal is mounted on the spigot and configured to provide a fluid tight seal, and the seal groove is axially further away from the spigot axial end than the outer retainer groove.  
Roos fails to disclose a seal groove (and its seal) in the outer surface of the spigot, and the seal being elastomeric.
However, AAPA teaches a seal groove (and its seal) in the outer surface of the spigot, and the seal being elastomeric, for the purpose of providing a location for a seal to mate or be initially positioned before assembly, to enhance the fit, or function, or the assembly of the seal or its groove, and that elastomeric seal material(s) allow seal(s) to flex during assembly so that the seal does not rip or became dislodged during assembly.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a seal groove (and its seal) in the outer surface of the spigot, and the seal being elastomeric, for the purpose of providing a location for a seal to mate or be initially positioned before assembly, to enhance the fit, or function, or the assembly of the seal or its groove, and that elastomeric seal material(s) allow seal(s) to flex during assembly so that the seal does not rip or became dislodged during assembly.

Re Clm 12: Roos suggests (see Figs. 3 and 4 and the Fig. above) the pipe being assembled with a second pipe; and Roos is made to or is capable of having tensile loads applied axially are transferred through the retainer to the second pipe.  
Re Clm 13: Roos suggests (see Figs. 3 and 4 and the Fig. above) the pipe is assembled with a second pipe; and Roos is made to or is capable of that were tensile loads applied which would pull an unrestrained assembly apart but are supported by the retainer to maintain integrity of the assembly.  
Re Clm 14: Roos suggests (see Figs. 3 and 4 and the Fig. above) the pipe is assembled with a second pipe; and Roos is made to or is capable of having compression loads on the retainer being transferred through the assembly by a tapered shoulder in the bell of the pipe which interacts with a leading edge of the second pipe.  
Re Clm 15: Roos discloses (see Figs. 3 and 4 and the Fig. above) a coupling, comprising: 
a tubular member (see the tube like member(s) having an axis, a receptacle on an axial end, and an inner retainer groove in an inner surface of the receptacle, wherein the inner retainer groove on each axial end includes a shallow groove portion (portion being defined as part of a whole) disposed axially further from the corresponding axial 
a retainer comprising a ring configured to be mounted in the inner retainer groove, each retainer having a base at one axial end seated in the deep groove portion of the corresponding inner retainer groove and having a single annular finger cantilevered from the base and positioned in the shallow groove portion and circumscribing an entirety of the split ring in spring bias, the single annular finger being configured to engage an outer retainer groove of a respective pipe in a pipe assembly.  
The recitation “split” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Roos fails to disclose a tubular member having an axis, a receptacle on each axial end, and an inner retainer groove in an inner surface of each receptacle; and a retainer comprising a split ring configured to be mounted in each inner retainer.
However, AAPA teaches a tubular member having an axis, a receptacle on each axial end, and an inner retainer groove in an inner surface of each receptacle; and a retainer comprising a split ring configured to be mounted in each inner retainer, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a tubular member having an axis, a receptacle on each axial end, and an inner retainer groove in an inner surface of each receptacle; and a retainer comprising a split ring configured to be mounted in each inner retainer, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.
Applicant is merely duplicating the entire structure in order to have multiple pipes of the same configuration and the duplication of components is also old and well known in the fitment of pipes, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.
Roos fails to disclose a split ring having a circumferential discontinuity.
A split ring having a circumferential discontinuity increases the ease of installation and disassembly of the ring on its mating part.
The examiner is taking Official notice that it is old and well know that a ring can be split having a circumferential discontinuity, for providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a split ring having a circumferential discontinuity, for the purpose of providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which would have yielded the same predictable result of allowing a ring member to be secured to its mating member(s).
Re Clm 16: Roos suggests each single annular finger extends diagonally relative to the axis.  
Re Clm 17: Roos suggests wherein each base has a rectangular shape in radial section relative to the axis, and the single annular finger extends from the base.  
Re Clm 18: Roos suggests wherein each receptacle further comprises a gasket groove configured to retain a respective gasket.
Re Clm 19: Roos suggests (see Figs. 3 and 4 and the Fig. above) each single annular finger has a trailing portion with an outer radial edge, relative to the axis.
Roos fails to disclose the radiused or chamfered.  
Radiuses or chamfers better distribute loads in comparison to sharp corners, radiuses or chamfers can reduce manufacturing time(s), or enhancing the strength or flexibility of a member depending on the thickness of the radiused or chamfered structure.

Re Clm 20: Roos suggests (see Figs. 3 and 4 and the Fig. above) wherein the outer retainer groove on each respective pipe has a tapered surface, a shoulder that extends to the outer surface, a corner located between the tapered surface and the shoulder.
Roos fails to disclose the corner is radiused or chamfered.  
Radiused or chamfered corners better distribute loads in comparison to sharp corners, radiused or chamfered corners reduce manufacturing time(s), or enhancing the strength or flexibility of a member depending on the thickness of the radiused or chamfered structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos to have had the corner is radiused or chamfered, for the purpose of better distributing loads, reducing manufacturing time(s), or enhancing the strength or flexibility of a member depending on the thickness of the radiused or chamfered structure.
Re Clm 22: Roos is made to or is capable of having the compression loads on the retainers transferred through the pipe assembly by respective tapered shoulders in the coupling interacting with respective leading edges of the pipes.  

The recitation “split” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Roos fails to disclose first and second pipes, each having an axis, a spigot on one axial end, a bell on an opposite axial end.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had first and second pipes, each having an axis, a spigot on one axial end, a bell on an opposite axial end, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.
Roos fails to disclose a split ring having a circumferential discontinuity.
A split ring having a circumferential discontinuity increases the ease of installation and disassembly of the ring on its mating part.
The examiner is taking Official notice that it is old and well know that a ring can be split having a circumferential discontinuity, for providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which would have yielded the same predictable result of allowing a ring member to be secured to its mating member(s).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a split ring having a circumferential discontinuity, for the purpose of providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which 
Re Clm 24: Roos discloses (see Figs. 3 and 4 and the Fig. above) wherein each retainer comprises a base having a rectangular shape in radial section relative to the axis, and the single annular finger extends from the base.
Re Clm 25: Roos discloses (see Figs. 3 and 4 and the Fig. above wherein the inner surface of each bell and the outer surface of each spigot have respective substantially constant diameters, other than the inner retainer grooves and the outer retainer grooves, respectively.  
Re Clm 27: Roos discloses (see Figs. 3 and 4 and the Fig. above) a pipe joint system, comprising: a coupling having an axis, a receptacle on an axial end, and an inner retainer groove formed in an inner surface of each receptacle, wherein each inner retainer groove includes a shallow groove portion (portion being defined as part of a whole)  disposed axially further from the respective axial end and includes a deep groove portion (portion being defined as part of a whole) disposed between the shallow groove and the respective axial end; a retainer comprising a ring configured to be in the inner retainer groove, each retainer having a single annular finger cantilevered from the base and positioned in the shallow groove portion and circumscribing an entirety of the split ring in spring bias; and a pipe, having an outer retainer groove in an outer surface thereof, wherein the single annular finger is configured to engage the outer retainer groove of a respective pipe.  
The recitation “split” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the 
Roos fails to disclose a coupling having an axis, a receptacle on each axial end and first and second pipes, each having an outer retainer groove in an outer surface, a plurality of retainers disposed respectively.
However, AAPA teaches a coupling having an axis, a receptacle on each axial end and first and second pipes, each having an outer retainer groove in an outer surface, a plurality of retainers disposed respectively, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a coupling having an axis, a receptacle on each axial end and first and second pipes, each having an outer retainer groove in an outer surface, a plurality of retainers disposed respectively, for the purpose of connecting pipes having the same structural configuration together to save time, money, and so on, as this practice is a standard in industry.  It is noted that the applicant is setting forth a coupling with pipes inserted into it, and such is old and well known.
Roos fails to disclose a split ring having a circumferential discontinuity .

The examiner is taking Official notice that it is old and well know that a ring can be split having a circumferential discontinuity, for providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which would have yielded the same predictable result of allowing a ring member to be secured to its mating member(s).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Roos, to have had a split ring having a circumferential discontinuity, for the purpose of providing a means to increase the ease of installation and disassembly of the ring on its mating part, alternatively, for providing a structural arrangement which would have yielded the same predictable result of allowing a ring member to be secured to its mating member(s).
Re Clm 28: Roos discloses (see Figs. 3 and 4 and the Fig. above) wherein each  base has a rectangular shape in radial section relative to the axis, and the single annular finger extends from the base.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; Patent US 8516678 in Fig. 5 clearly .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/11/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679